                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Jammie S. Siemer,                                               Case No. 3:18-cv-773


                        Plaintiff,

        v.                                                      ORDER


Commissioner of Social Security,


                        Defendant.


        Before me is the January 24, 2019 Report and Recommendation of Magistrate Judge Thomas

M. Parker, (Doc. No. 17), concerning Defendant’s motion for voluntary remand. (Doc. No. 14).

Judge Parker recommends I vacate the Commissioner of Social Security’s finding that Plaintiff

Jammie Siemer is not disabled and remand the case with instructions for the Appeals Council to

instruct the administrative law judge to reevaluate the opinion of one of Siemer’s treating physicians,

Peter White, M.D., to develop the administrative record as necessary to determine whether Siemer is

disabled within the meaning of the Social Security Act, and to issue a new decision. (Doc. No. 17 at

4).


        Under federal law, “[w]ithin fourteen days after being served with a copy, any party may

serve and file written objections to such proposed findings and recommendations as provided by

rules of court.” 28 U.S.C. § 636(b)(1); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

Both parties have filed notices advising that they will not file objections to Judge Parker’s Report

and Recommendation. (Doc. No. 18 and 19).
       Following review of the Magistrate Judge’s Report and Recommendation, I adopt the Report

and Recommendation, (Doc. No. 17), in its entirety as the Order of the Court, vacate the

Commissioner’s decision, and remand this case for further proceedings as described above.


       So Ordered.



                                                     s/ Jeffrey J. Helmick
                                                     United States District Judge




                                                 2
